Exhibit Notice and Management Proxy Circular For the Annual and Special Meeting of Shareholders October 2, 2008 August26, Lorus TherapeuticsInc. Notice of 2008 Annual and Special Meeting of Shareholders NOTICE IS HEREBY GIVEN that the annual and special meeting of shareholders (the "Meeting") of Lorus TherapeuticsInc. (the "Corporation") will be held at The St. Andrew's Club & Conference Centre, 150 King Street West 16th Floor (Conservatory Lounge), Toronto, Ontario on Thursday, October2, 2008 at 10:00a.m. (Toronto time). What the Meeting is About We will be coveringfour items of business at the Meeting: 1. receiving the financial statements of the Corporation for the financial year ended May31, 2008, including the auditors' report; 2. electing directors; 3. appointing KPMG LLP as auditors of the Corporation for the ensuing year and to authorize the directors to fix the remuneration to be paid to the auditors; and 4. to consider, and if deemed advisable, approve the unallocated options under the stock option plan. The Meeting may also consider other business that properly comes before the Meeting or any adjournment of the Meeting. The Circular accompanying this notice of Meeting provides additional information relating to the matters to be dealt with at the Meeting and forms part of this notice. You have the right to vote You are entitled to receive notice of and vote at our annual and special shareholder meeting, or any adjournment, if you were a holder of common shares of the Corporation on August26, 2008. You have the right to vote your shares on items 2,3 and 4 listed above and any other items that may properly come before the Meeting or any adjournment. Your vote is important If you are not able to be present at the Meeting, please exercise your right to vote by signing and returning the enclosed form of proxy to Computershare Investor ServicesInc., 100 University Avenue, 8th Floor, Toronto, Canada M5J2Y1, so as to arrive not later than 10:00a.m. on Wednesday, October 1, 2008 or, if the Meeting is adjourned, 48hours (excluding Saturdays, Sundays and holidays) before any adjournment of the Meeting. BY ORDER OF THE BOARD OF DIRECTORS "Aiping Young" Aiping Young President and Chief Executive Officer Toronto, Canada August26, MANAGEMENT INFORMATION CIRCULAR AUGUST26, PROXY INFORMATION Solicitation Of Proxies The information contained in this management information circular (the "Circular") is furnished in connection with the solicitation of proxies to be used at the annual and special meeting of shareholders (the "Meeting") of Lorus TherapeuticsInc. (the "Corporation", "Lorus", "we" or "our") to be held on Thursday, October2, 2008 at 10:00a.m. (Toronto time)The St. Andrew's Club & Conference Centre, 150 King Street West 16th Floor (Conservatory Lounge), Toronto, Ontario and at all adjournments thereof, for the purposes set forth in the accompanying notice of Meeting. It is expected that the solicitation will be made primarily by mail but proxies may also be solicited personally by directors, officers, employees or agents of the Corporation. The solicitation of proxies by this Circular is being made by or on behalf of the management of the Corporation. The total cost of the solicitation will be borne by Lorus. The information contained in this Circular is given as at August26, 2008 except where otherwise noted. ABOUT VOTING YOUR SHARES Appointment of Proxies This is the easiest way to vote. Voting by proxy means that you are giving the person or people named on your proxy form (the "proxyholder") the authority to vote your shares for you at the Meeting or any adjournment. A proxy form is included with the Circular. The persons named on the proxy form will vote your shares for you, unless you appoint someone else to be your proxyholder. If you appoint someone else, he or she must be present at the Meeting to vote your shares. If you want to appoint someone else, you can insert that person's name in the blank space provided in the form of proxy. That other person does not need to be a shareholder of the Corporation. If you are voting your shares by proxy, our transfer agent, Computershare Investor ServicesInc. ("Computershare"), must receive your completed proxy form by 10:00a.m. (Toronto time) on Wednesday, October1, 2008 or, if the Meeting is adjourned, 48hours (excluding Saturdays, Sundays and holidays) before any adjournment of the Meeting. Registered Shareholders You are a registered shareholder if your name appears on your share certificate. Your proxy form tells you whether you are a registered shareholder. Non-Registered (or Beneficial) Shareholders You are a non-registered (or beneficial) shareholder if your bank, trust company, securities broker or other financial institution holds your shares for you (your nominee). For most of you, your voting instruction form or proxy tells you whether you are a non-registered (or beneficial) shareholder. In accordance with Canadian securities law, we have distributed copies of the notice of Meeting, this Circular, the form of proxy and, those who requested them, the audited financial statements of Lorus Therapeutics Inc. for the year ended May31, 2008 and the auditors' report thereon and management's discussion and analysis(collectively, the "meeting materials") to CDS and intermediaries (such as securities brokers or financial institutions) for onward distribution to those non-registered or beneficial holders to whom we have not sent the meeting materials directly. In such cases, intermediaries are required to forward meeting materials to non-registered or beneficial holders unless a non-registered or beneficial holder has waived the right to receive them. Very often, intermediaries will use a service company such as Broadridge Investor Communication Solutions to forward the meeting materials to non-registered or beneficial holders. Non-registered or beneficial holders who have not waived the right to receive meeting materials will receive either a voting instruction form or, less frequently, a form of proxy. The purpose of these forms is to permit non-registered or beneficial holders to direct the voting of the common shares they beneficially own.
